Coordination of humanitarian aid and reconstruction in Haiti (debate)
The next item is the Commission statement on coordination of humanitarian aid and reconstruction in Haiti.
Member of the Commission. - Mr President, I would like to express to all the honourable Members in this Chamber great appreciation for the attention this Parliament continues to pay to Haiti.
Before passing the floor to Andris Piebalgs, who will inform you about the reconstruction and development of Haiti, let me outline the four main humanitarian challenges for the months to come and how the European Commission is addressing them.
The first is the continuation of humanitarian assistance and, in particular, shelter, sanitation and health services. The relocation of the 1.3 million homeless in Port-au-Prince in temporary housing is a very complex undertaking because of practical issues such as land ownership, rubble removal, urban planning and security. Today, the priority concern are some 10 000 to 30 000 people living in makeshift camps in flood-prone areas. With the approach of the hurricane season, they have to be urgently relocated. This is a priority in our programme, as is strengthening camp management skills. We are paying very close attention to the pre-positioning of relief stocks. Most of them were completely depleted after the earthquake. We are now replenishing them and building the capacity of the Haitian civil protection service, which has actually become stronger as a result of the crisis, so that they can make use of them.
Secondly, we have adopted a 'follow the needs' approach and are providing assistance where people are, in order to prevent further mass movements. We have made sure that our help reaches the whole of the country and not just Port-au-Prince. In this way, we have contributed to reducing the pressures in the capital. Following the same logic, we are also applying a 'whole-of-island' approach, whether it relates to the issue of Haitian refugees or to the logistics of the delivery of aid, or pre-positioning of relief stocks for the hurricane season. The Dominican Republic matters also and is not forgotten in our recovery programme.
Thirdly, we are making sure that donor coordination results in building on each other's comparative advantage. With many actors in Haiti, this is no trivial challenge, but we have consistently been a very strong voice for UN-led humanitarian coordination. When I was in Haiti, my impression was that we have actually done quite well - in terms both of the civil protection teams from individual countries and in our own work.
Fourthly, we must ensure the transition from humanitarian relief to recovery and reconstruction. We are working very closely with Andris Piebalgs to facilitate this transition whenever possible. I will give you two specific examples. Firstly, in the food sector, we are encouraging local purchasing of food. We are asking our partners - even if it is a bit more expensive - to reach out to local farmers to create demand and help them to recover. That, of course, leads to work on reconstruction. Secondly, we are also supporting cash-for-work programmes so, again, we can build a transition from relief to recovery.
Last but not least, we are very focused on results. Europe is number one in terms of volume of aid and it has to be number one in terms of results.
Member of the Commission. - Mr President, at the New York International donors' conference, the European Union pledged EUR 1.235 billion. We are the largest donor to Haiti's reconstruction so, in this way, we will also be the largest contributor to the government of Haiti's action plan for reconstruction. I am also proud about the manner in which we did it because it was an EU common pledge, which consisted of support from many EU countries, like Spain, France and the wider Community. But I am also proud that even my country, which has not had too many relations with Haiti, pledged additional funding, not just the funding channelled through the Community budget.
The New York conference took place in a very good spirit. There was a very strong financial outcome, there was very clear ownership of Haiti's Government and there were many stakeholders. Some Members of the European Parliament could see that NGOs, including European NGOs, had a voice there. EU businesses have also been involved and also interim mechanisms for coordination, proposed under the leadership of Prime Minister Bellerive and Bill Clinton. As all the stakeholders are included in this mechanism, it gives a guarantee that money will not be wasted or used for other purposes.
It is very important now that we concentrate our aid as quickly as possible. The Commission and Member States are already preparing a new country strategy paper and a national indicative programme for Haiti. To support our joint efforts, we will speed up our efforts to set up an EU House in Haiti, which would give greater visibility but will also help involve non-resident donors.
I shall be going to Haiti this week to deliver first-hand concrete support to long-term reconstruction in the areas of infrastructure and governance. This week, I will sign five financial agreements for a total amount of more than EUR 200 million and I will also inaugurate some of the work we have already done like the rehabilitation of the road between Port-au-Prince and Cape Haitian, which is fully in line with the plan of action of the government and which also supports the 'whole-of-the-island' approach.
To reinforce the government capacities, I will also inaugurate the reconstruction of the Ministry of the Interior, financed with EU contributions. I will also inaugurate a school in Mirabelais. Our particular focus is on education, as President Préval has requested, and we will also announce more budget support delivery. Delivering budget support is not blind support. We have taken many precautionary measures and undertaken many visits, so I can guarantee that your money will be used for its purpose.
I will also commit to regulatory monitors for the construction process through regular visits and to speed up aid delivery. I will keep the European Parliament constantly informed of the progress made on Haiti reconstruction.
I would also like to emphasise that it is not only me but the whole college: Kristalina Georgieva, the High Representative, Baroness Ashton, and also some of my other colleagues who will help oversee the reconstruction, such as Michel Barnier, who will go to Haiti in a couple of months. It is the ownership not only of the responsible commissioner, but of the whole College.
We also need to discuss with the authorities a couple of issues on how to better deliver our assistance. Long-term commitment from the international community will not prevail if Haiti quickly slips back to a 'business as usual' approach. To prevent this scenario, we must strive to be effective and we have already mentioned some of the ways in which we can achieve this. But equally, there is great responsibility resting with the authorities and the people of Haiti to build in a better way.
Two aspects stand out, in particular. On the social front, the government should be encouraged to enter into very close contact with the opposition and also with the whole civil society. That will build genuine national consensus around the development plan and promote the stability necessary for its implementation. On the economic side, the macro-economic framework presented in New York must be more rigorous and combined with a clear path towards employment and growth, which will break the cycle of poverty and inequality.
on behalf of the PPE Group. - Mr President, I would like to thank both Commissioners. There are three points I want to raise. The first is the method and measures to be used for measuring the reconstruction needs of Haiti. The second is to ensure that the commitments we are making will be met, and the third is to talk about property rights and the vulnerability of people living, for example, in shacks built on property they do not own.
First of all, in relation to the reconstruction works, let me say that I recently conducted the launch for the World Bank of a document explaining, in a very well-designed handbook, exactly how reconstruction should take place. Are we going to use this handbook, or are we going to use similar measures, to ensure that the reconstruction effort in Haiti is professionally carried out? The World Bank has done excellent work on this. The Haitian Ambassador attended when I launched that particular book.
Secondly, in relation to commitments we are making, I am very glad to hear what the Commissioner had to say about the EUR 200 million which he is forwarding almost immediately. But will we be back here in a year, or in five years, or are we are last going to deliver on donor commitments to a poor country that simply cannot be left on its knees any longer?
The third point I want to make is this. The extent of the destruction in Haiti was such that we really have to look not just at the damage done, but at why that damage was so extensive. People who did not own property were living in ravines and on the sides of mountains, in shacks and in any thing they could put together, because they did not own the property in which they were living. If people have property rights, they will invest in building and constructing properties that have some chance of resisting future damage of this kind. So I ask that this point be given active consideration as part of the approach to dealing with this problem.
Again, I thank both Commissioners for their presentation.
The situation in Haiti is far from being stabilised, as both commissioners, Mrs Georgieva, who was in Haiti at the end of March, and Mr Piebalgs have emphasised. The same statement is also made by the humanitarian workers who are in situ distributing aid and helping with the reconstruction process. Although the situation in the capital seems to be returning to normal, at least in terms of people's everyday lives, I believe that efforts now need to be focused on rural areas, which are continuing to experience major problems.
These matters are all the more urgent and even more of a cause of concern as the rainy season is approaching and the state of the transport infrastructures may result in the interruption of the flow of aid intended to meet the population's daily needs. The reconstruction efforts are only just getting under way, as you told us. It is obvious that other problems are going to continue to crop up as well, linked to infrastructures, providing decent living conditions for the population and ensuring that a minimum level of public services, education and health care is operating. Problems will also crop up associated with having the necessary workforce and the extent of their training.
Another major problem is dealing with children who have been orphaned or separated temporarily from their families, and who are in one of the most vulnerable and dangerous situations for their future. I believe that we must focus greater attention on this aspect of the humanitarian crisis in Haiti because of the ongoing problems involving the trafficking of children and illegal adoptions. Last but not least, I would like to say that I am pleased that the task of managing Haiti's problems remains a priority for the Commission. I can assure you that the same thing also applies to all the members of the Committee on Development.
Mr President, the approach of the hurricane season in Haiti means that it is vital to maintain the humanitarian efforts and that other emergency measures are likely to be required.
First things first, it is important to provide for sufficiently robust shelters, in sufficient quantities. This measure is relevant given, first, that rebuilding the destroyed homes takes time and, second, that Haiti's direct exposure to hurricanes makes one fear the worst, as the recent experience has shown.
Seeking to pull out of the humanitarian effort now would be quite simply irresponsible. Delaying the reconstruction effort would be equally irresponsible. In other words, everything must coincide: the humanitarian effort, so that there are no more needless deaths; the reconstruction effort, to restore as quickly as possible something resembling a normal life; the recovery of the economy, which is essential in order to generate resources in the long term; the strengthening of Haiti's budget capacity in the very short term; and the firm commitment to decentralisation.
The donors' conference, which was held at the United Nations on 31 March, was a success. What will remain of that conference when everything has been forgotten? Humanitarian interventions aside, let us first remember the need for a swift revival of the economy, something for which the Managing Director of the International Monetary Fund is hoping and praying, since he is counting on an 8% annual growth capacity over the next five years.
Second, in a similar vein, the revival of the agricultural sector becomes the economic priority. Today, Haiti needs 80% of its export earnings to pay for its imported agricultural produce. Let us remember that, in the past, there were times when Haiti met its own food needs.
Third, Haiti's development will have to be assessed on the basis of criteria of relevance, effectiveness, efficiency and sustainability.
Fourth, if development is to continue over time, it is absolutely essential for the people of Haiti to take responsibility for it themselves.
Fifth, the earthquake in Haiti once again demonstrates - if proof were needed - the importance of implementing without delay a rapid humanitarian aid system aimed at pooling both the material and the human capabilities of all the Member States of the European Union.
What is stopping the proposals in Mr Barnier's report from being turned into a reality?
Lastly, Europe's significant efforts to help solve the Haitian problem will have been decisive. My thanks to the High Representative, to Commissioners Piebalgs and Georgieva, and to their Directorates-General, who deserve our gratitude.
(PL) Mr President, I am speaking on behalf of my political group, and also on behalf of our group's coordinator, Mr Deva. I would like to stress the extremely important fact that international aid to Haiti at the moment is actually almost three times higher than the Haitian Government and the UN had hoped. This aid is to total EUR 11.5 billion, and it is worth underlining that the Haitian Government had been hoping for a sum of just under EUR 4 billion over the next two years. An absolutely fundamental matter is to concentrate on building infrastructure, which, by the way, my colleague Mr Deva emphasised during the last debate.
I would also like to stress an important matter - supervision of this aid. The government in Haiti is very weak, and distribution of aid is largely in the hands of a diversified and very strange elite, and it is very important that international organisations and the European Union know to whom the money is really going.
Mr President, Commissioners, we must ensure that the promises of donations made at the donors' conference henceforth materialise as actual funds, and also actually reach their intended recipients. Of course, I do not believe that this is enough to rebuild Haiti in a lasting way, even though we owe the people of Haiti so much.
The people of Europe themselves have been very generous when it comes to showing solidarity but, unfortunately, there is a great risk of people forgetting or being made to forget the tragedy that our Haitian brothers are suffering. Yet, as you said, there is a sense of urgency: urgency, because other cyclones may occur and would make people's living conditions even worse; urgency, in terms of rebuilding houses and buildings, such as schools and hospitals, at a time when the Haitian Government is beginning to evacuate certain camps; urgency, in terms of coordinating and distributing food aid and care more effectively; and urgency, too, in terms of developing a new sustainable agricultural and rural project to ensure Haiti's food security.
All aid, and the coordination of international aid, must be aimed at ensuring that the people of Haiti have access to fundamental rights. For example, why not stipulate that all public reconstruction contracts should be dependent on these rights and should contain clauses on employment, housing, education and health? One cannot coordinate aid and reconstruction properly without relying on the population itself and on its trade union organisations, non-governmental organisations and farmers' organisations.
We should encourage the creation of a new project for Haiti aimed at eradicating exclusion, poverty, dependence, and economic and political domination.
Let us never forget that the terrible destitution of the Haitians is not due solely to a terrible earthquake. It is also the result of the domination and pillaging of Haiti by many countries. We owe the country a duty of effective solidarity at the same time as respect for its economic and political sovereignty: the economic and political sovereignty of the people of Haiti.
Mr President, shortly after the disaster, an assessment was carried out in order to establish aid priorities. However, I hear from a reliable source, namely a Dutch NGO, that very little, if any, local expertise was drawn upon. To me, that seems to be the first prerequisite if we are to gain the support of the local population. It is therefore imperative that Haitian organisations and authorities are involved in the reconstruction effort. European NGOs could be of particular service here, thanks to their good local contacts, and I was pleased to hear from both members of the Commission that they are also thinking along these lines. In other words, we need to mobilise support in Haiti itself.
Another point that I would like to make is that, while the provision of food aid by the US and other countries might seem like a welcome initiative, it has decimated Haiti's agriculture and food security. This situation has resulted in Haiti becoming more than 50% dependent on food imports and in there being no demand for 35% of the local harvest. We need to make a significant investment in local agriculture if we are to guarantee food security. Here, too, from the positions of both members of the Commission, I infer that the Commission is thinking along similar lines and that makes me very optimistic. Only today I read a whole-page article in Frankfurter Allgemeine about the current situation in Haiti. It was truly heartbreaking. I understand that housing and education are the priorities of the European Commission. Keep working towards that goal. I wish you every success and, above all, God's help.
(IT) Mr President, ladies and gentlemen, thank you also to the Commissioners for the common sense they have shown. A great deal has certainly already been done, but I think I can say, also, that we cannot leave it at that: a very long-term programme - almost a permanent programme, I would say - is more necessary than ever given the apocalyptic conditions in which the country finds itself.
The critical period is probably still not over. Just as on the first day, people are dying of hunger, thirst and poverty, and more than a million people on the island are still homeless and will shortly have to cope with the rainy and hurricane season.
What should be done, then? As the Commissioner has already said, coordination should be increased between the institutions and it should be linked to a more productive relationship with non-governmental organisations, especially those which, by operating on the ground, can get the best out of Haiti's citizens, can empower them.
We must all be aware that being the point of reference for Haiti and its people in a way means making them understand that we want to see the value and the dignity of every single person restored and, for them, this means seeing their hopes of happiness restored amid the huge suffering caused by the earthquake.
(ES) Mr President, commissioners, I would first like to express my condolences and thanks to the families and colleagues of the four Spanish soldiers who died last week in Haiti.
They were specialist officers from the Spanish army, but they went there as simple soldiers as part of the international aid effort and were doing aid work when their helicopter crashed.
Their example shows that in the majority of cases, there is no contradiction between security and humanitarian action. Moreover, without security, it is difficult to maintain independence and neutrality in humanitarian work. This is an acknowledgement we have to give to the armed forces of many European countries, including Spain.
Mr President, commissioners, Haiti has demonstrated that poverty severely aggravates the damage done by natural disasters, and also that a lack of governability hinders the possibility of an effective response.
Normally, poverty and a lack of governability go hand in hand, and this was and is the case in Haiti, which means that, as well as supporting the reconstruction process, we need to support governability in Haiti, because it is the only way that we will be able to achieve the objective that we set ourselves in New York: that Haiti itself should lead its reconstruction and that its civil society should participate in this.
(FR) Mr President, I should first of all like to congratulate the two Commissioners responsible for these matters on their speeches and on their constant concern to be extremely responsive. So, congratulations!
The earthquake in Haiti has resulted in a surge of solidarity and fraternity on an exceptional and very justified scale. I also applaud the courage and the efforts of the Haitian people, of the Haitian authorities, of civil society, of NGOs, of the Haitian diaspora and, of course, of the donors throughout the world.
The structural and institutional weaknesses in Haiti are well known, and this disaster has obviously revealed the tragic extent of those weaknesses. In New York, on 31 March, the donors made it clear that their financial aid would contribute to the Haitian reconstruction and development plan. The principle of appropriation is thus established so that the people of Haiti can once again have confidence in their institutions, which is an urgent requirement.
The donors' assistance must clearly be well coordinated and of a high quality. As President Préval says, reconstruction must be carried out more effectively. This must be done, it seems, by creating, among other things, an interim commission for the reconstruction of Haiti and by establishing a multi-donor trust fund to oversee the donors' generous contributions.
More effective reconstruction also means stronger governance and institutions based on the rule of law, and decentralisation, which are key elements of the redevelopment and reconstruction plan. I hope, Commissioners, that you will, of course, take account of this approach, and needless to say, I am sure that you will.
(FR) Mr President, Commissioners, at this very moment, hundreds of thousands of people are still living in emergency camps and, with the rainy season and the hurricane season approaching, the situation really is urgent.
Faced with the countless humanitarian actors on the ground and in the absence of state capacity, every possible resource must be employed to improve the coordination of aid under the auspices of the United Nations, and to deliver aid consistently and effectively.
I travelled to New York for the international donors' conference on 31 March, and I welcome the European Union's contribution of EUR 1.3 billion towards Haiti's reconstruction over the next three years. For the first time, the European Union spoke with one voice through Baroness Ashton.
True, a substantial aid package has been pledged by the international community, but the difficulties now relate to the proper use of these funds and to decisions in relation to the methods of implementing the aid and the bodies involved, given that the main actors in this reconstruction process must be the people of Haiti.
The agricultural sector has to be a priority, and we must strengthen the country's agricultural production capacities. The European Parliament will monitor the reconstruction process and the use of these funds very closely, and I would point out how important it is to consider, at last, the creation of the civil protection force, for which we have been waiting so long.
(EL) Mr President, Commissioners, the humanitarian crisis in Haiti highlighted and, unfortunately, continues to highlight the problems with the European mechanisms for responding to international humanitarian crises. We need to create fixed funding mechanisms. In essence, we still do not have fixed headings in the European budget for financial assistance to third countries and the aid for Haiti was mainly given by European countries at bilateral level. Aid needs to arrive immediately and, in the case of the people hit by the earthquake in Haiti, the aid had still not arrived a week later. European resources need to be used efficiently. We need to have specialist staff who can design and implement humanitarian aid programmes quickly and efficiently.
Obviously, an earthquake caused the disaster in Haiti. However, similar humanitarian crises may well be caused by other weather phenomena, such as typhoons, tropical storms, floods and droughts, phenomena which will increase considerably in frequency and intensity in the wake of climate change.
We all know that climate change is a phenomenon which we, the developed countries, have caused; unfortunately, however, it is often the poor countries that feel the impact. We have a climate debt towards vulnerable countries and we must learn from our mistakes in dealing with the crisis in Haiti so that we can respond to our increasing global obligations in future.
(NL) Mr President, Commissioners Georgieva and Piebalgs, after the enormous tragedy in Haiti, we need to look to the future, as you have both noted. The donor conference in New York a fortnight ago raised EUR 7 billion or, at least, that was the amount which was pledged. On the basis of the Haitian Government's action plan, the EU has pledged EUR 1.6 billion. My question to you both now is: how will this now translate into lasting and stable reconstruction of the island? This will be a long process, in my view.
My second question to you both is: what is your assessment of the Haitian Government's action plan and can you ensure that the significant funds that have been pledged will be used effectively? After all, the Haitians do not just have short-term needs, but long-term needs as well. How can we further intensify support efforts for the 1.3 billion homeless and ensure that the infrastructure can be rebuilt in the medium term? This is important, not just for the population that has been affected, but also for the political stability of this island, whose government is incredibly fragile at the moment. You have confirmed that yourselves. It is the people's perception that the aid is not reaching the places where it is needed. How can we ensure that the political situation in this country and the approach of its government improve?
I would like to ask you how you see the input, in terms of both human beings and financial means, to this Interim Haiti Recovery Commission chaired by Bill Clinton?
(PL) Mr President, I would like to thank Mrs Striffler for raising this matter at today's sitting, and Mrs Georgieva and Mr Piebalgs for their statements. I think many of the measures proposed in the resolution on Haiti which we adopted in February are a step in the right direction and can be the basis for rebuilding a country struck by disaster. These measures have two basic stages, and we are talking about these two stages today. The first phase is about short- and medium-term crisis relief to help people with the most urgent needs, and Mrs Georgieva spoke about this. The second phase concerns permanent reconstruction, which needs to be coordinated, and assessment of the needs of this reconstruction, while, at the same time, never losing sight of the fact that the owner of the process must be the people and the government of Haiti. Thank you very much, Mr Piebalgs, for seeing that responsibility must also be borne by the Haitians.
The third stage is something only for us. I mean the conclusions which should be drawn so that our aid is better coordinated, and I am glad that the Commission is working on this.
(FR) Mr President, Europe has contributed millions of euro, tents, food, soldiers and doctors. That is all well and good, but actually I would like to quote Jean-Yves Jason, mayor of Port-au-Prince, who, in February, used the word 'disaster', not to refer to the consequences of the earthquake, but to describe the complete and utter disorganisation of the humanitarian work that followed.
We should be asking ourselves the following question: how can we prevent a repeat of this disorganisation, which has cost Haiti dear? There is one answer to that question, Mr President, Commissioners, and it is one that we all know, that has been said here: by creating a European civil protection force.
I shall ask you again: when will the Commission finally decide to propose to Parliament the creation, specifically, of a force of this kind, one single force having the same rules of engagement, and identical command, transport and communication systems? It is possible. It can be set up quickly before the next disaster. I call on you now to stop talking about coordination and to act.
(IT) Mr President, ladies and gentlemen, I am satisfied with the outcome of the meeting of the donor countries because the large sums made available are an excellent result. Even more important, however, was the guiding principle behind the use of the funds, namely not just to build back, but to build back better.
Haiti must emerge from this crisis stronger and with public buildings and private dwellings that are more advanced than the ones that existed before the earthquake wiped them out. We must not think that the reconstruction will spell the return of the shantytowns or of socio-economic conditions such as those that existed before.
As such, money is certainly needed, but the substantial resources made available by the national and European institutions being only a first step, there is also a need for a long-term plan and for strong, authoritative coordination.
To this end, having also criticised in this House certain initial delays whereby Europe, in the context of its foreign policy representation, displayed neither exceptional efficiency nor exceptional spontaneity, today, we welcome instead the excellent work that our institutions are doing in the area of coordination, and hope that, on the basis of this position and of this commitment, the efforts will continue with a long-term plan that can be brought to fruition through the authoritative presence of our institutions.
(SK) The earthquake in Haiti was immediately followed by international humanitarian assistance. In addition to the American and Canadian military, I must also applaud the rapid and efficient deployment of groups from Slovakia and the international Military Order of Malta. Not many countries provided rapid and effective aid.
Today, following the initial assessments of Professor MUDr. Krčmér, an expert and a doctor who understands humanitarian assistance, it must be stated that many people and significant financial resources arrived from Europe but without the necessary equipment, machinery, food, water and fuel needed for effective intervention when rescuing victims from beneath fallen trees. Not even the experience of several rescue groups was sufficient. Good intentions also require a practical side in order to be effective.
I therefore call on the competent national and European institutions to put in place as quickly as possible a joint humanitarian assistance service, as we requested in the resolution on Haiti. In addition to this, I consider it very important to support training in humanitarian assistance, and to have the necessary materials and equipment prepared in the eventuality of a natural disaster.
Mr President, I thank the Commissioners for their presentation and for all the effort they are putting into the Haiti case. I also agree that it will be good to focus on the whole island. Even if I am very critical about the whole of the Union approach, I might very well agree with your 'whole-of-the-island' approach.
I also urge you not to forget the future commitments that we need to make. We need to stick to the pledges we are making now. If we see that the Member States are not so strict in keeping their 0.7% pledges, you really have to be strong on this and make sure they come forward with their plans. We also have to make sure that we do not make obsolete the progress that we are now making in Haiti by having other EU policies in place which will actually prevent progress from happening in Haiti and elsewhere. We really have to stick to policy coherence so that we do not have success in Haiti only to have all our progress ruined because of other harmful policies.
(FI) Mr President, the EU has helped Haiti, which is a good thing, but this disaster has clearly shown, in my opinion, that the EU must have rapid reaction groups for humanitarian action, and that we must develop civilian crisis management.
It is not enough to give money; the EU should also be able to take rapid action in this kind of catastrophic situation, to provide assistance and send people over there. People must receive concrete help, and not just after a long period of time. While this help is certainly important, the EU is currently lacking the capacity for local help and rapid help.
I hope that people will focus their attention on this matter and that rapid action groups will be established.
Member of the Commission. - Mr President, with your permission, I shall leave a bit of time for Mr Piebalgs to take on some of the long-term reconstruction questions.
This has been very useful and very encouraging for us. Before I turn to the questions, let me join Mr Guerrero Salom in expressing sympathy to the families of the four Spanish soldiers who died, and also all those who lost their lives during the disaster and now in the recovery efforts in Haiti.
I would like to start with the bigger policy issue, on the EU improving its response capabilities. I was very pleased to see my colleague, Commissioner Barnier, in the room because of the effort he has put into this topic. On 26 April, we will have a chance in the Development Committee to discuss in more detail the work programme, which includes, for 2010, strengthening the response capacity and a communication on this topic.
I can assure you that this is a very high priority for our team. We will work very closely with Member States and with Parliament to come up with a solution that improves our capacity to respond to disasters, and there is a very simple logic behind it. At a time when the intensity and frequency of disasters are increasing and the budgets of our countries are going to be tight for years to come, there is no other way but to strengthen European coordination and to build an asset base that can be deployed effectively in terms of impact, cost and results. I can tell you that tomorrow, we are going to our first country visit on this topic. This is going to be a very high priority for our team in the coming months.
Let me turn to four questions that have been posed.
The first is on the question of combining a response to immediate priorities with long-term reconstruction and our staying power. This is really important because if we move too quickly to reconstruction, away from support for people in need, we risk a very serious tragedy. We had to deal with this in the issue of food delivery where the government of Haiti suggested that we shift away from food provision to only cash-for-work and food-for-work, which is highly desirable but cannot be done everywhere at the same time. This is something we are watching very closely.
Broadly, on the issue of food security, our new policy in the European Union is very progressive because it emphasises all other things equally, encouraging local purchase of food for humanitarian aid whenever it is possible to get it locally. We have made this topic subject to a discussion in a morning session in New York where we invited NGOs, Haitian as well as international NGOs, and I was very proud that it was the European NGOs that put these issues of agricultural security for Haiti and high agricultural return in productivity for the discussion in Haiti.
I want to address the issue of shelter. It is not at all a trivial issue because people actually do not want to move from where they are now. They do not want to move for a variety of reasons. One, even if their houses are safe, they are afraid to go back because of the trauma they experienced. Two, because they moved as whole neighbourhoods and they are scared of losing the social fabric that keeps them together, so it is not just bad policy or lack of desire; it is also the social phenomenon that follows a disaster of this nature that makes it not so easy to get people to move from flood-prone areas to safer ground. But we are addressing this as a priority.
Let me finish with the question of long-term sustainability. It is governance sustainability, it is also ecological sustainability. I had the dubious privilege to fly over Haiti and Chile, within a couple of weeks of each other. In Haiti, an ecologically destroyed island, of course it had implications for the scale of this destruction. In Chile, the government has implemented for decades a reafforestation programme stabilising the soil and, as a result, creating a better environment, which is obviously very helpful for people. We are thinking in the long term when we think of Chile.
This is not in my area but I have to pick it up as a former World Bank employee. I certainly agree with you that what the World Bank is proposing about this coordination in the multi-donor trust fund, but also as an institutional project management approach, is something that we need to take to heart and follow.
Member of the Commission. - Mr President, as usual, if I had just one wish in my political life, it would be to have more time in Parliament to answer the questions I am asked. I will not be able to answer all the questions put today, but I will go through some of them.
The support of Parliament is very important for the Commission, because Haiti is not a case to which only the Commission is devoting attention. It felt that the whole of European society wished that the European Community make reconstruction a major effort.
It is like a textbook: an assessment was made at international level, the governments made plans, these were discussed with NGOs, there were various endorsements and there is an interim commission coordinating the whole process. We are definitely not creating anything parallel. We are working on the same bases and on well-prepared ground.
Regarding the commitment on the EU side, we have made a political commitment and we will deliver. I believe that the same is also very true for other participants. We are working on property rights. That is one of the risk elements. We have a land cadastre and we will work on it, but there could be risks.
The risks could definitely come from ownership of the political process. The reconstruction effort can be sustained if there is a political process supporting the long-term development of Haiti and if people believe in it. This is where the big challenge comes, and all we can do is to support the Haitian people and Haiti's political society in this. I believe that this can be put in place and could be successful.
Regarding the transparency of the process, the whole international donor structure has been established in a very clear and streamlined way with a lot of transparency. All the EU processes are definitely transparent and will give a full assurance that money will be spent not only for the purpose, but also well and efficiently.
Lastly, I believe that we should not underestimate the people working on the ground - from the Member States, the Community, and also the broader international community. I would also like to express my condolences to the families of those people who have died helping Haiti reconstruct. There are many more people still working and trying to do their best. They are the guarantee that, if the process is well organised, it will be successful.
The debate is closed.
(The sitting was suspended at 13.10 and resumed at 15.05)
Written statements (Rule 149)
It is now time for us to carry out an interim review of the aid effort in Haiti. The main questions that we need to ask ourselves are as follows: How quickly and effectively was and is the aid being provided? Does the aid support sustainable development in Haiti? How was the entire aid effort coordinated? How was the EU represented in foreign policy terms? I am particularly interested in the last two questions, because the devastating earthquake was the first test faced by the High Representative Baroness Ashton. The purpose of the office of High Representative is to strengthen the EU's role as a global player. However, Baroness Ashton did not think it was worth travelling to Haiti shortly after the earthquake to provide symbolic support, nor was she able to ensure that the aid provided to Haiti was coordinated effectively. Some Member States launched individual aid campaigns and others acted jointly. Baroness Ashton should have been responsible for ensuring better coordination. In addition, the government of Haiti has not been sufficiently involved. The High Representative should now at last be realising what her job is all about. She should be making constructive proposals for structuring humanitarian and financial aid following major disasters. There is a great deal of development work to be done over the next few months and this also applies to Baroness Ashton.
Ladies and gentlemen, we have gathered here today to discuss European coordination of aid for Haiti. Meanwhile, international commentators are criticising our uncoordinated action. Three months have already passed since the tragic earthquake, and it would appear we are still unable to work out a common position on support for Haiti. In January, we listened to many speeches about the role of the Union in the international scene, but it is a disgrace to see how weakly and indecisively the Union has acted up till now. The allocation by the European Union of EUR 1.2 billion for aid to Haiti is worthy of praise. World donors have declared that they will give USD 5.3 billion for the reconstruction of Haiti over two years. In the longer term, the value of their aid is to rise to USD 9.9 billion. These are very optimistic sums. The cataclysm in Haiti has, however, made me stop and think about a country which, actually, collapsed a long time ago. The earthquake was a natural disaster, but the present extent of poverty in Haiti is the result of economic, political and social collapse. The collapse and violence in Haiti in recent years are the result of brutal relations with the outside world - with certain states and international concerns - which go back for hundreds of years. International society has let Haiti down. Let us do more to make up for this now.